

113 HR 3953 IH: Health Plan Notice Requirements Act
U.S. House of Representatives
2014-01-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS2d SessionH. R. 3953IN THE HOUSE OF REPRESENTATIVESJanuary 28, 2014Mr. Cartwright introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend title I of the Patient Protection and Affordable Care Act concerning the notice requirements regarding the extent of health plan coverage of abortion.1.Short titleThis Act may be cited as the Health Plan Notice Requirements Act.2.Revision of ACA notice requirements regarding disclosure of extent of health plan coverage of abortion(a)In generalSubparagraph (A) of section 1303(b)(3) of the Patient Protection and Affordable Care Act (42 U.S.C. 18023(b)(3)) is amended to read as follows:(A)NoticeEach qualified health plan shall provide to enrollees a notice on the extent of coverage (if any) of services described in paragraph (1)(B)(i) or (1)(B)(ii) by such plan. Such notice shall be included as part of marketing or advertising materials, comparison tools, or summaries of benefits and coverage explanations made available with respect to such plan by the issuer of the plan or an Exchange during any enrollment period for such plan or prior period for purposes of comparisons of qualified health plans by potential enrollees..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to materials, tools, summaries, and explanations provided on or after 90 days after the date of the enactment of this Act.